DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to product and process claims without significantly more. The claim(s) recite(s) “the control system being configured to determine.” This judicial exception is not integrated into a practical application because the limitations of claims 9-20 amounts to nothing more than a computer system which is processing data to calculate a variable. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structures and methods claim alongside the data processing amount to a routine and well-known device of an internal combustion engine having a hydrolysis system. Thus, the claims pertain to an old and well-known device using a computer to process information, wherein these values are inherent to the natural phenomenon – flames burn at a certain speed and fuel combusts to a certain amount – and calculating those amounts to nothing more than implementing an abstract idea on a computer to calculate a naturally occurring correlation/phenomena. 
As an example of a claim which remedies this situation, claim 1 recites “the control system being configured to control a percentage of…”, wherein the device is calculating a combustion percentage of combustion of the carbon-based fuel is determined and then effects a system modification of the internal combustion engine. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structures and/or methods by which the control system is able to modify the percentage of combustion of the carbon-based fuel as there are nothing claimed which allows a controller to modify such parameters on its own.  The application in ¶ [0066] and ¶ [0067] notes its control system implementing hydrolysis reactor system 120 control methods to regulate H2/O2 production for modification of combustion completion percent.
Claims 3, 4, 6, 8, 10, 11, 15, 19, and 20 are rejected for making the equations contained within them unclear. In each claim there is an equation recited having a variable “x%” but no variables “y” or “z” despite those values being defined in the claim. That is because these values were already inserted into a preceding equation, however this creates confusion as there is no longer a variable to place the value in since it’s already done. 
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With consideration to the 112 rejection above, the closest prior art fails to disclose an engine system which controls for an engine combustion completion percentage of carbon-based fuel, calculated as specified, in a fuel mixture containing the fuel, hydrogen, and oxygen gas and the equation including a laminar flame speed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alexander et al (US 2015/0226113) discloses a method for improving engine fuel economy making use of generation of oxygen and hydrogen gas in amounts according to engine conditions (Abstract). Owens (US 2013/0276726) discloses an electrolyzer for production of oxygen and hydrogen gas to be fed to an internal combustion engine (Abstract) in order to achieve more complete combustion (¶ [0010]).  Barasa et al (US 2007/044455) makes use of an exhaust system to control the oxygen in an engine according to a combustion rate (¶ [0028]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747